





CITATION:
Clarke (Re), 2011 ONCA 774



DATE: 20111208



DOCKET: C53955



COURT OF APPEAL FOR ONTARIO



Laskin and Feldman JJ.A. and Himel J. (
Ad Hoc
)



IN THE MATTER OF: James Clarke



James Clarke, appearing in person



Anita Szigeti, as
amicus curiae



Scott Latimer, for the Attorney General



Julie Zamprogna, for the Regional Mental Health Care St.
          Thomas



Heard:
December 7, 2011



On appeal against the disposition of the Ontario Review Board,
          dated June 16, 2011.



APPEAL BOOK ENDORSEMENT



[1]

Mr. Clarke appeals the order of the Ontario Review Board under which he
    continues to be detained in a medium secure unit.  He asks for an order that he
    be transferred to a minimum secure unit with community privileges or that we
    make a hybrid order.

[2]

In order to interfere with the Boards order, we must be persuaded that
    it is unreasonable.  We cannot say that the Boards order is unreasonable. 
    Although the Board could have given fuller reasons for rejecting a hybrid
    order, the evidence in the record supports its disposition.

[3]

Mr. Clarkes treating psychiatrist testified that he is a high risk to
    reoffend; at the time of the hearing he had been at St. Thomas Care for three
    months; and he has yet to undergo psychiatric testing.  The fresh evidence
    filed before us further supports the Boards disposition.

[4]

The appeal is dismissed.


